IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Anitrea Ragin,                               :
                                Petitioner   :
                                             :
                      v.                     :   No. 2675 C.D. 2015
                                             :   Submitted: August 19, 2016
Workers’ Compensation Appeal                 :
Board (Police and Fire Federal               :
Credit Union),                               :
                         Respondent          :



BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE JOSEPH M. COSGROVE, Judge




OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE COHN JUBELIRER                          FILED: November 21, 2016



      Anitrea Ragin (Claimant), pro se, petitions for review of an October 28,
2015 Order of the Workers’ Compensation Appeal Board (Board), affirming a
Workers’ Compensation Judge’s (WCJ) Decision to deny her Claim Petition.
Because Claimant’s brief to this Court is substantially defective and prevents
meaningful review, we quash the appeal pursuant to Rule 2101 of the Pennsylvania
Rules of Appellate Procedure, Pa. R.A.P. 2101.1


      1
          Rule 2101 provides:

                                                                       (Continued…)
       Claimant worked as a Telephone Representative with Police and Fire
Federal Credit Union (Employer) from December 14, 2009 until April 26, 2011,
when her employment was terminated. (WCJ Decision, Findings of Fact (FOF) ¶
10(b), (d).) On December 7, 2012, more than one year after her employment was
terminated, Claimant notified Employer of an alleged work injury that occurred on
December 3, 2012. (Id. ¶ 10(e); Claim Petition at 1.) The Claim Petition alleges
that Claimant has fibromyalgia and body pain and that the injury first occurred on
November 11, 2010, when she was sitting at her desk while under stress from a
harassing work environment. (Claim Petition at 1.) Employer issued a Notice of
Workers’ Compensation Denial (NCD) on December 12, 2012, denying the
occurrence of a work injury. (FOF ¶ 3.)
       The matter was assigned to a WCJ who, after conducting a series of hearings
on the matter, recused himself. (Id. ¶ 6.) The matter was reassigned to the instant
WCJ who held four hearings on the matter.2 (Id. ¶¶ 7-8.) Claimant represented
herself at the hearings and testified on her own behalf. At the December 16, 2013
hearing, Claimant attempted to present a series of medical records into evidence as
exhibits. Employer objected to the evidence as hearsay pursuant to Section 422(c)
of the Workers’ Compensation Act (Act).3 (Hr’g Tr., December 16, 2013, at 12-

       Briefs and reproduced records shall conform in all material respects with the
       requirements of these rules as nearly as the circumstances of the particular case
       will admit, otherwise they may be suppressed, and, if the defects are in the brief
       or reproduced record of the appellant . . . are substantial, the appeal or other
       matter may be quashed or dismissed.

Pa. R.A.P. 2101.
       2
         The hearings were held on: December 16, 2013, March 13, 2014, May 12, 2014, and
September 22, 2014.
       3
         Act of June 2, 1915, P.L. 736, added by Section 6 of the Act of June 26, 1919, P.L. 642,
as amended, 77 P.S. § 835. Section 422(c) provides, in relevant part:
                                                                                (Continued…)
                                               2
14.) Pursuant to Section 422(c) of the Act, medical reports shall be admissible as
evidence where a claim exceeds 52 weeks of disability “unless the party that the
report is offered against objects to its admission.” 77 P.S. § 835. Claimant stated
that she would not limit her claim to 52 weeks as her condition is “long term.”
(Hr’g Tr., December 16, 2013, at 14.) The WCJ excluded the documents and told
Claimant that “as far as your medical records, they’re not going to be admissible in
the case, so you’re going to have to either figure out another way to move forward
with your case or, again, talk to an attorney who might be able to give you advice.”
(Id. at 15.) The WCJ also provided Claimant with a blank subpoena that she could
use to try to compel her doctor to testify, and informed her that she had 90 days to
take any evidence that could be admissible. (Id. at 19, 21-22.)
      Claimant testified at the final hearing on September 22, 2014, that her
symptoms have worsened since filing her Claim Petition and that she now suffers
from “[n]eck pains, upper and lower, my whole body, fibromyalgia, my hands, my
legs, my whole body.” (FOF ¶ 11(b).) Claimant further testified that she has
worked a few temporary jobs after she was terminated by Employer and that “[s]he


      Where any claim for compensation at issue before a workers’ compensation judge
      involves fifty-two weeks or less of disability, either the employe or the employer
      may submit a certificate by any health care provider as to the history,
      examination, treatment, diagnosis, cause of the condition and extent of disability,
      if any, and sworn reports by other witnesses as to any other facts and such
      statements shall be admissible as evidence of medical and surgical or other
      matters therein stated and findings of fact may be based upon such certificates or
      such reports. Where any claim for compensation at issue before a workers’
      compensation judge exceeds fifty-two weeks of disability, a medical report shall
      be admissible as evidence unless the party that the report is offered against objects
      to its admission.

Id.

                                               3
does not believe [that] she is capable of working in any capacity.” (Id. ¶ 11(d)-
(e).) Claimant also presented the following evidence that was admitted to the
record: public assistance records; a letter from Claimant to the WCJ informing the
WCJ that “she had no money to pay for her doctor’s testimony”; a letter from
Claimant to the WCJ stating “that she was behind on her mortgage”; a letter to
Claimant from Employer referencing Family and Medical Leave Act (FMLA)
benefits; and a bank statement showing a mortgage arrearage. (Id. ¶¶ 12-16.)
      Upon review of the evidence, the WCJ found Claimant’s testimony credible
only “to the limited extent that she believes she sustained and continues to suffer
from a work-related injury” and that she is experiencing financial hardship since
her discharge from Employer. (FOF ¶¶ 22-23.) The WCJ did not find Claimant’s
subjective belief sufficient to establish a work-related injury because her belief was
not “corroborated by competent and substantial evidence.” (Id. ¶ 22.) The WCJ
found that Claimant made a knowing decision to proceed without an attorney and
that she was told multiple times over the course of four hearings that she must
present evidence. (Id. ¶¶ 19-21, 24.) Due to the lack of evidence, the WCJ
concluded that “Claimant failed to establish that she sustained a work-related
injury on or about December 3, 2012.” (Id. ¶ 25.)
      Claimant appealed to the Board, which affirmed. The Board agreed with the
WCJ that Claimant did not produce substantial evidence to support her claim. The
Board concluded that “the [WCJ] was patient, helpful[,] and fair to Claimant in the
presentation of her case. Thus, we see no reason to disturb [the WCJ’s] Decision




                                          4
denying [Claimant’s] Claim Petition as Claimant failed to present substantial,
competent evidence to support her claim.” (Board Op. at 6.) This appeal follows. 4
       On appeal to this Court, Claimant submitted a Brief that is confusing,
difficult to follow, and does not comply with the Pennsylvania Rules of Appellate
Procedure.     Claimant’s Brief begins with a reproduction of three pages of
Employer’s brief to the Board.             Claimant scribbled on some portions of
Employer’s brief and wrote “untrue” on three sections of Employer’s legal
argument. The Brief then includes a “Statement of Questions” section that puts
forward new allegations that Claimant was not adequately trained by Employer,
that Claimant’s credit rating was checked by Employer without her permission,
that Claimant was subjected to a hostile work environment, and that Employer has
not admitted the truth. (Claimant’s Br. at 5.) These issues raised in the Statement
of Questions are not argued in the brief. Claimant’s “Summary of the Argument”
section argues that the Board and the WCJ erred by concluding that there was no
credible medical evidence to support Claimant’s allegation of a work-related
injury; that Claimant was not able to find an attorney; and that Employer violated
Claimant’s civil rights protected by Title VII of the federal Civil Rights Act of
1964,5 the Genetic Information Nondiscrimination Act of 2008,6 the Age
Discrimination in Employment Act,7 and the Americans with Disabilities Act of


       4
          “This Court’s review of an order of the Board is limited to determining whether the
necessary findings of fact are supported by substantial evidence, whether Board procedures were
violated, whether constitutional rights were violated[,] or [whether] an error of law was
committed.” Cytemp Specialty Steel v. Workers’ Comp. Appeal Bd. (Crisman), 39 A.3d 1028,
1033 n.6 (Pa. Cmwlth. 2012).
        5
          42 U.S.C. §§ 2000e – 2000e-17.
        6
          42 U.S.C. §§ 2000ff – 2000ff-11.
        7
          29 U.S.C. §§ 621 – 634.

                                              5
1990.8 (Id. at 6). In a section titled “Conclusion,” Claimant states that no lawyer
was willing to provide her assistance in her claim, that she could not subpoena her
doctor, that her condition is work related, that Employer received notice of her
injury, and that Employer committed a crime for which she is seeking justice. (Id.
at 7.) The “Conclusion” section then asks for damages in the form of “lost wages
and pain and suffering.” (Id.)
      Rule 2101 of the Pennsylvania Rules of Appellate Procedure provides:

      Briefs and reproduced records shall conform in all material respects
      with the requirements of these rules as nearly as the circumstances of
      the particular case will admit, otherwise they may be suppressed, and,
      if the defects are in the brief or reproduced record of the appellant and
      are substantial, the appeal or other matter may be quashed or
      dismissed.


Pa. R.A.P. 2101. Pursuant to Rule 2111(a) of the Pennsylvania Rules of Appellate
Procedure, a petitioner’s brief must contain, inter alia, the Order in question, a
statement of the case, a summary of argument, and argument. Pa. R.A.P. 2111(a).
A petitioner must also append a “copy of any opinions delivered by any court or
other government unit below relating to the order or other determination under
review, if pertinent to the questions involved.” Pa. R.A.P. 2111(b).
      “Although the courts may liberally construe materials filed by a pro se
litigant, pro se status confers no special benefit upon a litigant, and a court cannot
be expected to become a litigant’s counsel or find more in a written pro se
submission than is fairly conveyed . . .” Com. v. Blakeney, 108 A.3d 739, 766 (Pa.
2014). “[A]ny layperson choosing to represent h[er]self in a legal proceeding

      8
          42 U.S.C. §§ 12101 – 12213.

                                          6
must, to some reasonable extent, assume the risk that h[er] lack of expertise and
legal training will prove h[er] undoing.” Groch v. Unemployment Comp. Bd. of
Review, 472 A.2d 286, 288 (Pa. Cmwlth. 1984). Missing from Claimant’s Brief is
a Statement of the Case, an Argument section, the text of the Order under review,
and a copy of the Board’s Opinion. On May 26, 2016, we issued an order noting,
inter alia, that the Claimant’s original brief did not include a copy of the opinions
of the Board or WCJ and requiring Claimant to “file an amended brief (4 copies)
that conforms to the requirements of Chapter 21 of the Pennsylvania Rules of
Appellate Procedure on or before June 27, 2016, or this case will be dismissed as
of course.” (Order, May 26, 2016.) While an Amended Brief was filed with the
WCJ’s Decision attached, these other defects remain. Claimant raises employment
discrimination issues in some portions of her brief and issues related to substantial
evidence in others. Claimant further seeks workers’ compensation benefits in one
section of the Brief and seeks damages in another. Furthermore, there is no
argument section, and Claimant does not present any citations to authority
supporting her arguments as required by Rules 2119(a) and 2119(b) of the
Pennsylvania Rules of Appellate Procedure, Pa. R.A.P. 2119(a), (b).9


       9
           Rule 2119(a) and (b) provide:

       (a) General rule. The argument shall be divided into as many parts as there are
       questions to be argued; and shall have at the head of each part--in distinctive type
       or in type distinctively displayed--the particular point treated therein, followed by
       such discussion and citation of authorities as are deemed pertinent.
       (b) Citations of authorities. Citations of authorities in briefs shall be in
       accordance with Pa.R.A.P. 126 governing citations of authorities.

Pa. R.A.P. 2119(a), (b).



                                                7
      Employer, in its brief, argues that Claimant did not preserve any issues for
review, the Amended Brief is substantially deficient, and the appeal should be
quashed. Employer also contends that the Board did not err by affirming the
WCJ’s decision. We are cognizant that our Supreme Court has cautioned us that
“[t]he extreme action of dismissal should be imposed by an appellate court
sparingly, and clearly would be inappropriate when there has been substantial
compliance with the rules and when the moving party has suffered no prejudice.”
Stout v. Universal Underwriters Ins. Co., 421 A.2d 1047, 1049 (Pa. 1980). Indeed,
“we may ignore even ‘egregious violation’ of the Rules of Appellate Procedure if
these defects do not preclude meaningful appellate review.” Arnold v. Workers’
Comp. Appeal Bd. (Lacour Painting, Inc.), 110 A.3d 1063, 1067 (Pa. Cmwlth.
2015) (citations omitted). However, providing meaningful review of Claimant’s
case in light of the defects in her Brief would require this Court to essentially act as
Claimant’s attorney, which substantially prejudices Employer and is not our role.
Blakeney, 108 A.3d at 766. We, therefore, quash Claimant’s appeal pursuant to
Rule 2101 of the Pennsylvania Rules of Appellate Procedure.
      Although we cannot discern any specific arguments of error in Claimant’s
brief, her Summary of Argument generally states that the Board and the WCJ erred
by concluding that there was no credible medical evidence to support Claimant’s
allegation of a work-related injury. We have reviewed the Board’s Order, the
WCJ’s decision, and the record. Based on our review, we agree with the WCJ and
the Board that Claimant presented no credible admissible evidence establishing
that she sustained a work-related injury. The only admissible evidence submitted
by Claimant that suggests a work-related injury is Claimant’s own testimony,
which the WCJ found credible only to the extent that Claimant believed she


                                           8
sustained an injury. Credibility determinations are the exclusive province of a
WCJ. Ausburn v. Workers’ Comp. Appeal Bd. (Merrell & Garaguso), 698 A.2d
1356, 1358 (Pa. Cmwlth. 1997). The testimony of any witness may be rejected by
a WCJ in whole or in part. Id. The documents submitted by Claimant that may
have shown a work-related injury were properly excluded pursuant to Section
422(c) of the Act. As noted by the Board, the WCJ patiently gave Claimant
numerous warnings, repeatedly advised her to obtain counsel, notified her of the
deadlines for submitting evidence, and extended the deadlines, thus providing her
ample time to submit admissible evidence from a medical expert. Thus, even if we
did not quash the appeal, we see no error in the Board’s reasoning and would
affirm the Board’s Order.




                                       ________________________________
                                       RENÉE COHN JUBELIRER, Judge




                                       9
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Anitrea Ragin,                        :
                       Petitioner     :
                                      :
                 v.                   :   No. 2675 C.D. 2015
                                      :
Workers’ Compensation Appeal          :
Board (Police and Fire Federal        :
Credit Union),                        :
                         Respondent   :



                                    ORDER


      NOW, November 21, 2016, Anitrea Ragin’s appeal of the Order of the
Workers’ Compensation Appeal Board, entered in the above-captioned matter, is
hereby QUASHED.




                                      ________________________________
                                      RENÉE COHN JUBELIRER, Judge